UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2016 ZENDESK, INC. (Exact name of registrant as specified in its charter) Delaware 001-36456 26-4411091 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1019 Market Street San Francisco, CA 94103 (Address of principal executive offices, including zip code) (415) 418-7506 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 17, 2016, Zendesk, Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, stockholders voted on the following four proposals, each of which is described in detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 6, 2016. Proposal 1.The election of the three nominees listed below to serve until the 2019 annual meeting of stockholders or until their successors are duly elected and qualified, subject to their earlier resignation or removal. Votes For Votes Withheld Broker Non-Votes Carl Bass Peter Fenton Dana Stalder Proposal 2. The ratification of the appointment, by the Audit Committee of the Board of Directors, of Ernst& Young LLP as the independent registered public accounting firm of the Company for its fiscal year ending December31, 2016. For Against Abstain Proposal 3. The non-binding advisory vote to approve the compensation of the Company’s Named Executive Officers as disclosed in the Company’s definitive proxy statement. For Against Abstain Broker Non-Votes Proposal 4. The non-binding advisory vote on the frequency of future advisory votes to approve the compensation of the Company’s Named Executive Officers. 1 Year 2 Years 3 Years Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 19, 2016 ZENDESK, INC. By: /s/ Elena Gomez Elena Gomez Chief Financial Officer
